DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 3-6 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: inputting external information;  5analyzing the external information according to analysis conditions; estimating a customer information group based on an analysis result; optimizing the request information group by rearranging 10the request information group until the estimated customer information group satisfies optimization conditions; and linking a product ID in the request information group to existing information of the product ID that is obligated to be described and estimating information necessary for 15optimization using the existing information.   With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  After analyzing the claims, there are no additional elements. Thus there is no possible integration of the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine 
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. (There are no additional elements recited in the claims.)
 In addition, Applicant’s Specification describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-6) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. Claims 2-7 read “herein the external information includes an external 20information group having external information on a store, an internal information group having internal information on a store, a product information group having information on a product, and a customer information group having information on a customer; an initial state generation step for performing automatic and random initial arrangement of the request information 5group to be optimized in the external information; a customer information estimation step for estimating a customer information group for external information after reflection, in which the initial arrangement in the initial state generation step is reflected, based on a feature 10information group obtained by analyzing the external information; a customer information group evaluation step for evaluating a customer information group after estimation in which the customer information group estimated in the customer 15information estimation step is reflected; and an optimization step in which it is determined whether or not a request information group in the external information after reflection has been optimized based on an evaluation result evaluated in the customer information group evaluation 20step and in which the request information group is output to an outside and processing ends if it is determined that the request information group in the external information after reflection has been optimized and the request information group is rearranged based on the evaluation result and the 25customer information estimation step is performed if it is32 determined that the request information group in the external information after reflection has not been optimized; herein the request information group is a product display location, and the customer information group is movements of a customer; wherein the request information group is a product ID, and the customer information group is movements of a customer; wherein the request information group is an ID, a display location, a shape, and a sales form of a product, and  20the customer information group is a purchasing behavior of a customer ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20130268356  (hereinafter “Quatse”) et al., in view of U.S. PGPub 20020198791  to (hereinafter “Perkowski”) et al. 
As per claim 1, Quatse teaches A request information group optimization method for optimizing a request information group, comprising: 
estimating a customer information group based on an analysis result; optimizing the request information group by rearranging 10the request information group until the estimated customer information group satisfies optimization conditions; Quatse 0015-0018: “The Customer-Based targeting technology of the invention From that master list Customer-Based targeting selects a preset limit of promotional offers for each individual customer according to the likelihood that, given the opportunity to select any offers of the master list, each customer would prefer those few offers selected specifically for him or her…acceptances per offer may be found to increase dramatically while the number distributed falls significantly. A more sophisticated, statistically based Limit Manager process is provided to assure that the customers receive the offers that they are most likely to redeem, even if limits are applied that reduce the number of promotional offers and therefore that withhold some promotional offers from some customers…Empirical Bayes techniques are applied to improve the imprecision that results from sparse data…more precisely which customers are to be targeted and therefore to declare discounts more accurately. The result is to improve targeting precision while simplifying the declaration of targeting information….Limited Lists and Tree-Structured Lists of promotional offers to targeted customers with each List being individualized to the each target customer. All offers on all of the Limited Lists or Structured Lists can be taken from the same Master List of offers. Each customer's Limited List or Structured List is generated according to some combination of the given customer's personal shopping history, personal attributes, and other pertinent context such as location, time, and personal data…Claim 1:  determine a first promotional offer, from the plurality of promotional offers, associated with the highest score, assign the first promotional offer to a first personalized offer list for the customer if the first promotional offer satisfies one or more constraints.” {Examiner note: The art teaches the ability to utilize Limited Lists and Tree-Structured Lists to estimate/narrow a customer list/group, and also utilizes the limited and tree lists to rearrange from the master list.  Additionally, the art teaches the utilization of statistical methods such as Bayes techniques to optimize targeting information to satisfy optimization conditions.} 
and linking a product ID in the request information group to existing information of the product ID that is obligated to be described and estimating information necessary for 15optimization using the existing information;Quatse 0043-0050: “FIGS. 6A and 6B show two tables derived from the Market Basket Transaction Database of FIG. 5. These tables introduce the notion of SKU Grouping. The objective to calculate the entries of a SKU Group Probability Profile for each customer such as shown in FIG. 6B for Customer X. Each entry in the probability row of FIG. 6B represents the probability that at least one SKU in the given group appear in a market basket of the given customer. First, the entries are calculated for the Transaction Summary Table of FIG. 6A, which summarizes all market basket transactions for each customer in terms of SKU Groupings. Representative SKU Groupings are shown, and the same SKU Groupings are referenced in FIGS. 6.A and 6B. The row for customer 1001 is indicated by reference numeral 29 in this example summary table. The Transaction Summary Table is then used to estimate the probability that at least one of the SKUs in the SKU Grouping will appear in a market basket of the given customer… FIG. 8 is a flowchart illustrating a computation of the SKU Probability Matrix for the Market Segments, which contains the estimated predicted probability of each SKU appearing in the market basket of each customer and from which an offer probability matrix exemplified by FIG. 3 may be generated. In a later computational step, described in connection with FIG. 10, entries in an offer probability matrix are embellished and referred to more generally as Score, rather than "probability."
Quatse may not explicitly teach the following. However, Perkowski teaches:
inputting external information;  5analyzing the external information according to analysis conditions;
Perkowski 0013: “In addition to such centralized UPC Product Catalogs described above, these network administrators (GEIS and QRS) use information collected from B-2-B EC-transactions enabled by their centralized UPC Product Catalogs, to provide a number of other solutions to problems relating to electronic commerce (EC) merchandising and logistics within the global supply chain. Such ancillary information services include, for example: Sales, Analysis and Forecasting Services providing retailers with information about what products consumers are buying; Collaborative Replenishment Services for determining what products retailers can buy in order to satisfy consumer demand at any given point of time; and Transportation and Logistics Information Services for providing retailers with information about when products purchased by them (at wholesale) will be delivered to their stores. Such information services are offered to retailers on a global basis through VANs and the Internet…0028,0130: Another object of the present invention is to provide such a system, wherein a predesignated information resource pertaining to any commercial product having been assigned a Universal Product Number (UPN) can be accessed from the Internet and displayed from the Internet browser by simply selecting and then entering the UPN numeric string into an Input Box which pops up on an HTML form displayed by an Internet browser.” {Examiner note: The art teaches the ability to utlize external sources to analyze information according to condition (sales and forecasting).} 
Quatse and Perkowski are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Quatse with the aforementioned teachings from Perkowski with a reasonable expectation of success, by adding steps that allow the software to utilize external data with the motivation to more efficiently and accurately organize and analyze data [Perkowski 0013].
 As per claim 2, Quatse and Perkowski teach all the limitations of claim 1. 
 In addition, Perkowski teaches:
wherein the external information includes an external 20information group having external information on a store, an internal information group having internal information on a store, a product information group having information on a product, and a customer information group having information on a customer; Perkowski 0013: “In addition to such centralized UPC Product Catalogs described above, these network administrators (GEIS and QRS) use information collected from B-2-B EC-transactions enabled by their centralized UPC Product Catalogs, to provide a number of other solutions to problems relating to electronic commerce (EC) merchandising and logistics within the global supply chain. Such ancillary information services include, for example: Sales, Analysis and Forecasting Services providing retailers with information about what products consumers are buying; Collaborative Replenishment Services for determining what products retailers can buy in order to satisfy consumer demand at any given point of time; and Transportation and Logistics Information Services for providing retailers with information about when products purchased by them (at wholesale) will be delivered to their stores. Such information services are offered to retailers on a global basis through VANs and the Internet…0019: that relate to the kind of information required, desired or otherwise sought by consumers, wholesalers, retailers and/or trading partners; product prices at which the products are being offered for sale by a particular retailer; and the like…0036: Another object of the present invention is to provide a consumer product information access terminal located at a point-of-sale (POS) station, wherein the bar code symbol reader integrated with the POS station can be used to read the UPC numbers on consumer products being offered for sale in the store in order to access consumer product related information from hyper-linked Web-sites on the Internet, for display on an LCD screen located at the POS station and viewable from various positions by the sales clerk as well as consumer shoppers.. 1090: As shown in FIG. 15II, the RDBMS table entitled PURCHASE AT PHYSICAL STORE in the illustrative embodiment of the present invention comprises a number of primary information fields, namely: Retailer ID No.; Retail P-Store ID No.; UPN of Product Sold; Date of Product Sale; Time of Product Sale; Price of Sold Product; Customer ID No.”
Quatse and Perkowski are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Quatse with the aforementioned teachings from Perkowski with a reasonable expectation of success, by adding steps that allow the software to utilize external data with the motivation to more efficiently and accurately organize and analyze data [Perkowski 0013].
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Craib; Richar. PREDICTIVE AGENT-LEAD MATCHING, .U.S. PGPub 20170013131 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683